Citation Nr: 1122770	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) to include a temporary total evaluation due to treatment for service-connected condition requiring convalescence.

2.  Whether new and material evidence has been submitted sufficient to reopen previously denied claim of entitlement to service connection for left ankle disability, to include as secondary to service-connected left knee disability.

3.  Whether new and material evidence has been submitted sufficient to reopen previously denied claim of entitlement to service connection for right ankle disability, to include as secondary to service-connected left knee disability.

4.  Whether new and material evidence has been submitted sufficient to reopen previously denied claim of entitlement to service connection for right knee disability, to include as secondary to service-connected left knee disability.

5.  Entitlement to service connection for left hip disability, to include as secondary to service-connected left knee disability.
6.  Entitlement to service connection for low back disability, to include as secondary to service-connected left knee disability.

7.  The propriety of reduction of the evaluation for service-connected status-post arthralgia of the left knee from a 20 percent disability rating to a noncompensable disability rating effective October 1, 2009; to include entitlement to an increased rating for service-connected left knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


Procedural history

In a May 1989 rating decision, the RO granted entitlement to service connection for status-post arthralgia of the left knee with marked limitation of motion and assigned a 40 percent evaluation, effective January 20, 1989.  An August 1990 rating decision reduced the assigned rating to 30 percent, effective November 1, 1990.  In rating decisions dated January 2002 and May 2002, the service-connected status-post arthralgia of the left knee with marked limitation of motion was decreased to 20 percent, effective September 1, 2002; a separate 10 percent evaluation for degenerative joint disease of the left knee was also assigned, effective November 14, 2001.

The May 1989 rating decision also denied the Veteran's claim of entitlement to service connection for right and left ankle disabilities.  The decision was not appealed and it became final.  Additionally, the January 2002 rating decision denied the Veteran's claim of entitlement to service connection for right knee disability.  That decision as to the right knee disability was not appealed and it too became final.

In February 2008, the Veteran filed a claim of entitlement to an increased rating for the service-connected left knee disabilities as well as entitlement to service connection for left hip disability, low back disability, and PTSD.  At that time, he also sought to reopen the previously denied claims of entitlement to service connection for left ankle disability, right ankle disability, and right knee disability.  The Veteran's claims were denied in an April 2009 rating decision, which also proposed to reduce the rating assigned to the service-connected status-post arthralgia of the left knee with marked limitation of motion.  A July 2009 rating decision implemented the reduction from 20 percent to zero percent, effective October 1, 2009.  The Veteran disagreed with the April 2009 rating decision in its entirety.  The Veteran perfected his appeals by filing a timely substantive appeal [VA Form 9] in October 2009.

In November 2010, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The issue of entitlement to service connection for PTSD will be addressed in the body of the decision; the remaining issues on appeal will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

In November 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal was requested as to the issue of entitlement to service connection PTSD to include a temporary total evaluation due to treatment for service-connected condition requiring convalescence.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal by the Veteran as to the issue of entitlement to service connection PTSD to include a temporary total evaluation due to treatment for service-connected condition requiring convalescence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for PTSD to include a temporary total evaluation due to treatment for service-connected condition requiring convalescence.
An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2010).

At the November 2010 Board hearing, the Veteran expressed his intent to withdraw his appeal as to the issue of entitlement to service connection PTSD to include a temporary total evaluation due to treatment for service-connected condition requiring convalescence.  He also submitted a signed statement to that effect at that time.  See 38 C.F.R. § 20.204(b) (2010).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Veteran has withdrawn his appeal as to the issue of entitlement to service connection PTSD to include a temporary total evaluation due to treatment for service-connected condition requiring convalescence.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection PTSD to include a temporary total evaluation due to treatment for service-connected condition requiring convalescence; and the appeal is therefore dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to service connection PTSD to include a temporary total evaluation due to treatment for service-connected condition requiring convalescence is dismissed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's remaining claims on appeal must be remanded for further development.  

2.  Whether new and material evidence has been submitted sufficient to reopen previously denied claim of entitlement to service connection for left ankle disability, to include as secondary to service-connected left knee disability.

3.  Whether new and material evidence has been submitted sufficient to reopen previously denied claim of entitlement to service connection for right ankle disability, to include as secondary to service-connected left knee disability.

4.  Whether new and material evidence has been submitted sufficient to reopen previously denied claim of entitlement to service connection for right knee disability, to include as secondary to service-connected left knee disability.

A review of the record indicates that the Veteran was granted Social Security Administration (SSA) disability benefits in March 2008.  See the SSA letter dated March 2008.  These records are potentially pertinent to his current claims and should therefore be obtained for consideration in connection with the issues on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].  

5.  Entitlement to service connection for left hip disability, to include as secondary to service-connected left knee disability.

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a), (b) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995 
(en banc).

As to element (1), the medical evidence of record documents a complaint of "left hip arthralgia" in October 2006.  X-rays were subsequently performed which were negative for abnormalities.  See the VA treatment records dated October 2006 and November 2006.  Accordingly, there is a question concerning current diagnosis as to the claimed left hip disability.

With respect to element (2), the Veteran has previously argued that his left hip is caused by to his service-connected left knee disability.  See, e.g., the Veteran's claim dated February 2008.  He recently alternatively asserted that his left hip disability was incurred during his military service.  See the November 2010 Board hearing transcript.  As to the left hip disability claim, service treatment records do not show any complaint of or treatment for a left hip disability.  However, the Veteran testified under oath that he experienced left hip problems during his military service.  See the November 2010 Board hearing transcript, pgs. 6-7.  The Board notes that the Veteran is competent to provide lay evidence of in-service symptomatology such as pain.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, element (2) is arguably met.

As to element (3), there is currently no medical opinion of record that adequately addresses the issue of direct or secondary service connection with respect to the left hip claim.  Thus, this issue presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern currently disability and medical nexus and must be addressed by an appropriately qualified VA examiner.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

6.  Entitlement to service connection for low back disability, to include as secondary to service-connected left knee disability.

It is undisputed that the Veteran is currently diagnosed with degenerative arthritis of the spine and spondylosis at L5-S1.  See the VA examination report dated October February 2009.  The Veteran has asserted that he incurred his low back disability is the result of his military service.  He has alternatively asserted that his low back disability is due to his service-connected left ankle disability.  See, e.g., the November 2010 Board hearing transcript.  After a review of the available medical records, the February 2009 VA examiner noted an August 2003 VA treatment record which indicated that the Veteran' s low back pain was related to a fall he had at age 19, prior to his military enlistment.  However, the examiner concluded that the Veteran's low back disability was not caused by or a result of his military service.  

A veteran may be entitled to service connection if a preexisting condition was aggravated during his service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In Charles, supra, the Court held that where there is evidence of record satisfying the first two requirements for service connection but no competent medical evidence addressing the third requirement (medical nexus), VA must obtain a VA examination and medical nexus opinion.  See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  The February 2009 VA examiner's opinion did not specifically address whether the Veteran's currently diagnosed low back disability pre-existed his military service and, if so, whether there was an increase in the disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.   Accordingly, the Board finds that a new VA opinion is warranted as to the low back disability claim.

7.  The propriety of reduction of the evaluation for service-connected status-post arthralgia of the left knee from a 20 percent disability rating to a noncompensable disability rating effective October 1, 2009; to include entitlement to an increased rating for service-connected left knee disabilities.

The Veteran was last afforded a VA examination in April 2008 as to his service-connected left knee disabilities.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].  

Additionally, the Board observes that the April 2008 VA examiner failed to address functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006).  Because the April 2008 VA examination report failed to adequately address the matter of functional loss due to pain with sufficient specificity in accordance with DeLuca, the Board is without a sufficient basis in the record by which to consider the Veteran's increased rating claim.  See 38 C.F.R. § 4.2 (2010).  As such, the Board believes that a VA examination is needed to assess the Veteran's current left knee symptomatology.  

The Board further notes that the most recent VA treatment records contained in the claims folder are dated in December 2007.  Accordingly, the VBA should attempt to locate the Veteran's more recent VA treatment records as such records may be pertinent to the Veteran's current claims.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps to secure all outstanding VA treatment records dating from December 2007 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder.

2. VBA should contact the SSA for the purpose of obtaining any records from that agency which pertain to the Veteran's claims for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims folder.  All efforts by the RO to obtain the Veteran's SSA records, along with any notice that the records are unavailable, should be documented in the claims folder.  

3. VBA should schedule the Veteran for a VA examination with a physician with appropriate expertise for the purpose of determining the nature and etiology of his left hip disability.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.  The examiner should provide an opinion, with supporting rationale, as to whether the Veteran is currently diagnosed with a left hip disability.  If any such disability is determined to exist, the examiner should also indicate whether it is at least as likely as not (i.e., a 50/50 probability) that the Veteran's left hip disability is due to his military service.  

If a left hip disability is diagnosed, the examiner should also provide an opinion, with supporting rationale, as to whether it is as likely as not that the Veteran's left hip disability was proximately caused or aggravated by his service-connected left knee disability.  If it is determined that aggravation beyond the natural progression of the disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.  

Rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

4. VBA should then arrange for a physician, with appropriate expertise, to review the Veteran's VA claims folder including a copy of this Remand and to provide an opinion, with supporting rationale, as to whether the evidence of record clearly and unmistakably shows that the Veteran's low back disability pre-existed his active duty military service.  If the answer to this question is affirmative, the examiner should then provide an opinion as to whether the pre-existing low back disability was not aggravated by service, beyond the natural progression of the disorder(s).  If the examiner finds that the Veteran's low back disability did not pre-exist his military service, he/she should render an opinion as to whether the Veteran's currently diagnosed low back disability was incurred in his military service.  The examiner should also provide an opinion as to whether the Veteran's low back disability was proximately caused or aggravated by his service-connected left knee disability.  If it is determined that aggravation beyond the natural progression of the disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.  

If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.  The report of the examination should be associated with the Veteran's VA claims folder.  Rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.
5. The Veteran should be afforded a VA examination in order to determine the nature and severity of his service-connected left knee disabilities.  The Veteran's claims folder, including a copy of this Remand, must be made available to the examiner.  The examiner should specifically identify all current manifestations of the Veteran's left knee disabilities including limitation of motion and instability.  In so doing, the examiner must identify any functional impairment including limitation of motion.  Range of motion studies of the knee should be provided including limitation of motion as a result of pain (described in terms of additional loss of motion, in degrees, resulting from pain) and functional impairment documented in degrees, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  Rationale for all opinions should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

6. Following any further development that VBA deems necessary, to include the scheduling of any VA examinations if appropriate, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


